Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159784(42)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  KEN KRUSE,                                                                                           Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                     SC: 159784                                         Justices
  v                                                                  COA: 343705
                                                                     Lenawee CC: 16-005580-NO
  PAMELA ALBRING,
           Defendant-Appellee,
  and
  STEVE ALBRING,
             Defendant.
  __________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer
  submitted on July 22, 2019, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 24, 2019

                                                                               Clerk